        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


DEBORAH O.,1                           )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-2221-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 _____________________________________ )



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to sections 216(i), 223, 1602, and 1614; Title II and Title XVI

respectively; of the Social Security Act; 42 U.S.C. §§ 416(i), 423, 1381a, and 1382c

(hereinafter the Act); through December 31, 2017, and finding her disabled within the

meaning of Title XVI, 42 U.S.C. § 1382c(a)(3)(A), beginning January 1, 2018. (R. 25).

Finding no error in the Administrative Law Judge’s (ALJ) decision, the court ORDERS

that judgment shall be entered pursuant to the fourth sentence of 42 U.S.C. § 405(g)

AFFIRMING the Commissioner’s final decision.


1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 2 of 20




I.     Background

       Plaintiff protectively filed applications for DIB and SSI benefits on June 5, 2017.

(R. 13). After exhausting administrative remedies before the Social Security

Administration (SSA), Plaintiff filed this case seeking judicial review of the

Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erred

at step two by failing to find her immune deficiency, hip pain, avascular necrosis, and

cervical spondylosis with radiculopathy severe before January 1, 2018; and that the

residual functional capacity (RFC) assessed for the period from June 8, 2016 through

December 31, 2017 was faulty.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the



                                             2
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 3 of 20




evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. §§ 404.1520, 416.920; Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)).

“If a determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

                                             3
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 4 of 20




equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). This

assessment is used at both step four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999). The court addresses the errors alleged both in the order they are reached in

applying the sequential evaluation process and in the order presented by Plaintiff.

II.    Step Two Evaluation

       Plaintiff claims error because “the ALJ failed to find [her] Common Vascular

Immune Deficiency; Hip Pain and Bilateral Avascular Necrosis; and Cervical

Spondylosis with Radiculopathy severe prior to December 31, 2017.” (Pl. Br. 10). First,

she argues, “The record is replete with references concerning [her] common immune

deficiency disorder,” that she has had disabling limitations from this disease and its

                                             4
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 5 of 20




treatment since her alleged onset date, and that it has “colored the type of treatment she

was able to receive from her neurosurgeon.” Id. at 10-11 (citing R. 464, 467).

       Plaintiff suggests that her history of low back pain and bilateral hip pain before

December 31, 2017 is connected to her avascular necrosis sufficiently to find avascular

necrosis was a severe impairment before January 1, 2018 and therefore disabling before

that date. (Pl. Br. 11). She points out that an MRI in January 20182 showed avascular

necrosis, but low back pain and bilateral hip pain was present as early as August 2016

and was increasing. Id. She argues, “The record clearly establishes that [Plaintiff]’s

immune deficiency and hip impairments had more than a minimal effect on her ability to

perform basic work activities back to her alleged onset date.” Id. at 12.

       The Commissioner argues Plaintiff’s immune deficiency was not severe because

she worked in the past despite having this disorder and despite having taken infusions for

it. (Comm’r Br. 6). He argues the ALJ noted Plaintiff had successfully worked jobs

which require interactions with others despite her immune deficiency. Id. at 6-7 (citing

R. 17). He points out the ALJ’s finding that the limitations alleged were not supported by

or consistent with the record evidence and asserts that what colored her treatment was her

own hesitance to undergo surgery because of her immune deficiency which the surgeon

found understandable but nonetheless thought surgery was a good option. Id. at 8.




2
 The court notes that the Emergency Room records reveal an admission date of January
22 and a discharge date of January 23, 2018. Hereinafter, the court will consider the
22nd or the 23rd interchangeable when discussing these notes.
                                             5
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 6 of 20




       He argues “the ALJ reasonably determined that [avascular necrosis] was not a

medically determinable impairment, let alone a “severe” impairment, prior to January

2018.” Id. (citing R. 16). He points out that avascular necrosis cannot be found a

medically determinable impairment before 2018 because “the existence of an impairment

cannot be established by a claimant’s statements about her symptoms,” and “prior to

January 2018, Plaintiff’s degenerative disc disease and associated hip symptoms did not

cause more than a minimal limitation in her ability to do basic work activities.” (Comm’r

Br. 8). He points out that when Plaintiff was at the emergency room in January 2018,

Plaintiff “reported groin pain and swelling, more prominent on the right. She explicitly

said she ‘has never had pain quite like this ...’” Id. at 9 (citing R. 536).

       In her Reply brief Plaintiff argues that the ALJ misstated the treatment note by her

rheumatologist in December 2017, that the record of the emergency room visit in January

2018 which led to her diagnosis of avascular necrosis reveals she had been having the

groin pain for six weeks, back before her visit to her rheumatologist in December 2017,

and that in April 2018 her orthopedic surgeon recorded “significant hip pain, right greater

than left, that has worsened over the last year.” (Reply 2) (citing R. 507-10, 536, 646).

Plaintiff argues the case relied upon by the Commissioner is distinguishable because the

claimant there arguably had disabling limitations at least seven months after her date last

insured for DIB and was seen by her physician with limitations which were not disabling

six months before her date last insured. Id. at 3 (citing Barker v. Astrue, 459 Fed. App’x

732 (10th Cir. 2012)). She concludes, “The finding of disability January 1, 2018, ONE



                                               6
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 7 of 20




DAY after the expiration of her insured status, is not supported by the substantial

evidence of record.” Id. (caps in original).

       A.     Step Two Standard

       The determination at step two is based on medical factors alone, and not

vocational factors such as age, education, or work experience. Williamson v. Barnhart,

350 F.3d 1097, 1100 (10th Cir. 2003). A claimant must provide medical evidence that

she had an impairment and how severe it was during the time the claimant alleges she

was disabled. 20 C.F.R. §§ 404.1512, 416.912. A claimant’s “symptoms, such as pain,

fatigue, shortness of breath, weakness, or nervousness, will not be found to affect [her]

ability to do basic work activities unless medical signs or laboratory findings show that a

medically determinable impairment(s) is present.” 20 C.F.R. §§ 405.1529(b),

416.929(b). A claimant’s “impairment(s) must result from anatomical, physiological, or

psychological abnormalities that can be shown by medically acceptable clinical and

laboratory diagnostic techniques. Therefore, a physical or mental impairment must be

established by objective medical evidence from an acceptable medical source. [The

SSA] will not use [a claimant’s] statement of symptoms, a diagnosis, or a medical

opinion to establish the existence of an impairment(s).” 20 C.F.R. §§ 405.1521, 416.921

(“Establishing that you have a medically determinable impairment(s)”)

       An impairment is not considered severe if it does not significantly limit a

claimant’s ability to do basic work activities such as walking, standing, sitting, carrying,

understanding simple instructions, responding appropriately to usual work situations, and

dealing with changes in a routine work setting. 20 C.F.R. §§ 404.1522, 416.922. The

                                               7
           Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 8 of 20




Tenth Circuit has interpreted the regulations and determined that to establish a “severe”

impairment or combination of impairments at step two of the sequential evaluation

process, a claimant must make only a “de minimis” showing. Hinkle v. Apfel, 132 F.3d

1349, 1352 (10th Cir. 1997). Plaintiff need only show that an impairment would have

more than a minimal effect on her ability to do basic work activities. Williams, 844 F.2d

at 751. However, she must show more than the mere presence of a condition or ailment.

Hinkle, 132 F.3d at 1352 (citing Bowen v. Yuckert, 482 U.S. 137, 153 (1987)). If an

impairment’s medical severity is so slight that it could not interfere with or have a serious

impact on a claimant’s ability to do basic work activities, it could not prevent her from

engaging in substantial work activity and will not be considered severe. Hinkle, 132 F.3d

at 1352.

       Limitations attributed to impairments which are medically determinable but are

not severe must be considered at later steps in the evaluation, but alleged limitations

attributable to impairments which are not medically determinable must not be considered

at later steps. 20 C.F.R. §§ 405.1523, 416.923 (explaining that the combined effect of all

impairments, even those which are not severe, will be considered throughout the

disability determination process), 405.1529(b), 416.929(b) (explaining that symptoms

may only be considered when they reasonably result from a medically determinable

impairment (hereinafter MDI)), 405.1545(a)(2), 416.945(a)(2) (explaining that when

assessing RFC the Commissioner will consider all MDI, even those that are not severe);

see also, Rutherford v. Barnhart, 399 F.3d 546, 554, n.7 (3d Cir. 2005) (to be considered,

an impairment must be medically determinable, but need not be “severe”); Gibbons v.

                                             8
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 9 of 20




Barnhart, 85 F. App’x 88, 91 (10th Cir. 2003) (“the ALJ must consider only limitations

and restrictions attributable to medically determinable impairments.”) (quotation

omitted).

       B.     The ALJ’s Findings Relevant to Issues at Step Two

       The ALJ found, and Plaintiff does not dispute, that Plaintiff had “sufficient

quarters of coverage to remain insured through December 31, 2017.” (R. 14). He found

Plaintiff had severe impairments of “degenerative disc disease of the lumbar spine,

tendinosis of the right upper extremity, and chronic obstructive pulmonary disease

(COPD)” from her alleged onset date, June 8, 2016, through the date of his decision,

March 29, 2019. (R. 16) (finding no. 3) (bold omitted). He found that beginning on

January 1, 2018, Plaintiff had additional severe impairments of “bilateral avascular

necrosis of the hips status-post total hip arthroscopy on the right and new onset systemic

lupus erythematosus/Raynaud’s disease.” Id. (finding no. 3) (bold omitted). He found

Plaintiff had an MDI of an immune deficiency disorder and explained his finding:

       the claimant receives semi-weekly infusion treatments for her immune
       deficiency disorder, and she has alleged serious side effects from these
       infusions lasting up to three days (e.g., Ex. 7F/1, 7-8; hearing testimony).
       She also alleges that she does not spend any time with others or go
       anywhere on a regular basis because her immune system makes it too easy
       for her to catch a virus or an infection if she is out with people (Ex. 7E/5).
       However, the undersigned notes that the claimant’s immune deficiency was
       reportedly diagnosed and [sic] 1990, yet she was able to engage in
       substantial gainful activity consistently from 2004 to at least 2012. Her
       primary occupation during that time, a unit secretary, would require a
       modicum of contact with others (Ex. 13D; 3F/34). Other than her
       subjective complaints, there is nothing to suggest that her condition has
       substantially worsened in the last few years. In fact, laboratory studies
       show normal to only minimally abnormal findings with regard to the
       claimant’s immune markers (e.g., Ex. 6F/10-ll, 16). Her condition also did

                                             9
       Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 10 of 20




       not prevent her from working an average of 144 hours per month as a taxi
       driver from June 2016 to May 2017. Furthermore, while the claimant was
       prescribed antibiotics for reported respiratory or sinus infections, none of
       these acute illnesses required inpatient or emergency room treatment, and
       clinical findings do not document any serious functional deficits or
       abnormalities suggesting significant limitations (e.g., Ex. 2F/7; 3F/3; 4F/4).
       The undersigned also notes that, contrary to her allegations of frequent
       recurrent infections, in May 2018, the claimant reported that she had not
       been sick in a long time (Ex. 13F/4). Finally, treatment records do not
       document any reported side effects of the infusion treatments consistent
       with the claimant’s allegations of being debilitated for up to three days
       following a treatment. Indeed, other than a vague report of flu-like
       symptoms in December 2017, treatment records generally do not document
       any significant complaints related to the infusions (e.g., Ex. 6F/3 versus
       6F/4, 13). An impairment is found to be non-severe when medical
       evidence establishes only a slight abnormality, or a combination of slight
       abnormalities, which would have no more than a minimal effect on an
       individual’s ability to perform basic work activities (20 CFR 404.1520(c),
       404.1522, 416.920(c), 416.922; SSR 85-28). An impairment must also be
       expected to result in death, or either have lasted or be expected to last for at
       least 12 continuous months (20 CFR 404.1509, 416.909). Because the
       claimant’s allegations regarding her alleged immune deficiency disorder are
       not well supported by the medical evidence of record, and the objective
       findings do not show more than mild abnormalities, the undersigned finds
       that this condition is non-severe.

(R. 17).

       C.     Analysis

       With regard to Plaintiff’s immune deficiency, as noted above the ALJ found it

does not cause disabling symptoms and is not severe within the meaning of the Act as

quoted above. The ALJ’s explanation is supported by the record evidence and Plaintiff

has not shown evidence that compels finding otherwise. To the extent Plaintiff relies on

Dr. Passer’s opinion, the ALJ noted that opinion was formulated on November 5, 2018, it

was inconsistent with Plaintiff’s conservative treatment and physical examinations before

January 1, 2018, and did not refer to objective signs or findings supporting the limitations

                                             10
       Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 11 of 20




before January 1, 2018. (R. 23). Therefore, he found the opinion was “only persuasive

regarding the claimant’s residual functional capacity beginning in January 2018.” Id.

Plaintiff does not argue, much less demonstrate, error in this evaluation. Plaintiff’s

argument that her immune deficiency affected the treatment she received from her

neurosurgeon fares no better. Dr. Clough found Plaintiff had “[c]hronic spondylitic pain

secondary to degenerative disc disease at the L5-S1 level, with occasional cervical

radiculopathy/pain from the C5-6 level,” and thought “that she is a candidate for disc

arthroplasty, and with her young age this would be a good option for her.” (R. 464). He

noted that Plaintiff was “hesitant to undergo any large operation with her immune

deficiency and that is understandable.” Id. As the Commissioner noted, it was Plaintiff’s

understandable hesitance that affected the treatment given, not the neurosurgeon’s plan,

because he thought it was a good option for her. Moreover, even acknowledging that

Plaintiff’s understandable hesitance is a valid excuse to delay, or perhaps even forego, the

suggested operation, the ALJ found both degenerative disc disease and immune

deficiency are MDIs in this case and considered the limitations caused by them in

assessing Plaintiff’s RFC.

       Plaintiff made the assertion that the ALJ erred in failing to find her cervical

spondylosis with radiculopathy is a severe impairment in only one sentence in her Brief,

and without any argument in support, and thereby effectively waived the issue. Wall,

561 F.3d at 1066 (issue presented without developed argumentation is waived).

Nonetheless, the court will briefly address it. The ALJ specifically found degenerative

disc disease of the lumbar spine is a severe impairment in this case. (R. 16). However,

                                             11
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 12 of 20




the ALJ considered and fully discussed degenerative disc disease both of the lumbar and

of the cervical spine. Regarding the cervical spine, he stated: “In terms of her alleged

back pain, imaging shows mild to moderate degenerative disc disease in the lumbar spine

and moderate to severe degenerative disc disease cervical spine.” (R. 20) (citing R. 627-

30). He explained that “while the claimant may indeed have some back and neck pain

due to degenerative disc disease, the clinical findings prior to January 1, 2018, are not

consistent with her alleged limitations due to chronic pain, such as being unable to lift

even six pounds or walk more than 15 feet.” (R. 21) (emphasis added). He found the

opinions of the state agency consultant physicians consistent with “the imaging showing

degenerative disc disease in the cervical and lumbar spine” but he found their restriction

to light work untenable but “a restriction to a range of sedentary work is more appropriate

given the mild to moderate degenerative disc disease in the lumbar spine and moderate to

severe degenerative disc disease cervical spine.” (R. 22). He found “Dr. Byrne’s opinion

regarding the claimant’s postural limitations is more consistent with the multilevel

degenerative disc disease in the claimant’s cervical and lumbar spines.” Id. When

considered in context, it is clear the ALJ found Plaintiff’s degenerative disc disease is a

severe impairment both in the lumbar and the cervical portion of her spine and accounted

for them accordingly.

       Plaintiff’s attempt to connect her history of low back pain and hip pain before

January 1, 2018 with her avascular necrosis diagnosed in January 2018, and thereby

justify finding avascular necrosis as a severe impairment before January 1, 2018 also

fails. Plaintiff’s Brief acknowledges that on August 2, 2016 Dr. Clough noted Plaintiff’s

                                             12
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 13 of 20




chronic low back pain and pain and cramps into her hips was “likely due to degenerative

disc disease and spondylosis.” (Pl. Br. 11) (quoting R. 585). Dr. Clough’s opinion tends

to detract from Plaintiff’s attempt to tie the hip and back pain before 2018 with her hip

pain from necrosis in 2018.

        Plaintiff argues that her avascular necrosis could not have first begun when it was

revealed by an MRI and diagnosed, on January 23, 2018. She argues that the ALJ was

required to consider the combined effects of her avascular necrosis and all of her other

impairments before January 1, 2018 and, had he done so, he would have found the pain

and limitations from her avascular necrosis when combined with her other limitations

was disabling before January 1, 2018 (Pl. Br. 11). She supports this argument in her

Brief by pointing to “a several-week history of right hip and groin pain” reported when

she went to the emergency room on January 23, 2018. Id. (citing R. 541). In her Reply

Brief, she cites a report in the ER notes that her “groin pain had been present for six

weeks,” suggesting the avascular necrosis should relate back (and be disabling) into

2017. (Reply 2) (citing R. 536). As Plaintiff suggests, the ER records provide her “Chief

Complaint” is “Groin Pain – R groin x six weeks.” (R. 536). The “History of Present

Illness” states “Patient states for last several weeks she has been getting worsening groin

pain more prominent on the right. … She states she has never had pain quite like this in

her right groin.” Id. The record reveals “History provided by: Patient and friend.” (R.

537).

        However, as the Commissioner points out, “As late as December 2017, Plaintiff

denied joint swelling, muscle weakness, or limping.” (Comm’r Br. 9). In the record of

                                             13
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 14 of 20




treatment on December 28, 2017, Dr. Shah noted in the “History of Present Illness” that

“for the past 2 years [Plaintiff] has noticed increased joint pain and fatigue,” but that she

“denies … joint pain, joint swelling, muscle weakness.” (R. 507). He noted, “Full 12

point ROS [Review of Systems] reviewed and negative other than HPI [History of

Present Illness].” Id. The record also reveals in a “Review of Systems” two sections for

“MS” (musculoskeletal), one of which states: “MS Positive … Decreased mobility,

Joint pain, Weakness,” and the other states: “MS Negative … joint swelling, limping,

low back pain, … muscle weakness.” (R. 508). It is unusual to have two reviews of the

musculoskeletal system in a single treatment note, especially when one is positive for

decreased mobility, joint pain, and weakness, while the other is negative for joint

swelling, limping, low back pain, and muscle weakness. Nevertheless, because the

treatment note verifies that the Review of Systems was negative other than HPI, the

History of Present Illness takes precedence and Plaintiff cannot show she had hip pain on

December 28, 2017. Moreover, there is no suggestion in that treatment note of any groin

pain. Further confirming this finding is Plaintiff’s statement in the ER on January 22,

2018 that “she has never had pain quite like this in her right groin.” (R. 536).

       Plaintiff’s (or her friend’s) statement in the ER that she had been having

increasing pain in her groin for six weeks, or for several weeks, does not change this

result. An individual’s (or a friend’s) statement when she is clearly in pain (which she

described as pain unlike she had had in her groin before) and a pain which had been

increasing over time, is insufficient to overcome her contemporaneous statement almost

four weeks earlier that she was experiencing no joint pain. Thus, Plaintiff has not shown

                                             14
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 15 of 20




evidence that compels finding her avascular necrosis was a severe impairment before

January 1, 2018.

       As the Commissioner points out, the evidence does not even show that avascular

necrosis was an MDI before January 1, 2018. Even if Plaintiff’s symptoms might be seen

to imply avascular necrosis as an MDI, that would not suffice because “a physical or

mental impairment must be established by objective medical evidence from an acceptable

medical source. [The SSA] will not use [a claimant’s] statement of symptoms, a

diagnosis, or a medical opinion to establish the existence of an impairment(s).” 20

C.F.R. §§ 405.1521, 416.921. Therefore, an MDI of avascular necrosis could not be

established from this record until January 22, 2018 when Plaintiff’s clinical signs and

symptoms first suggested it and the MRI confirmed it. (R. 536-47).

III.   Residual Functional Capacity June 8, 2016 Through December 31, 2017

       Plaintiff argues the ALJ erred in assessing an RFC providing that prior to January

1, 2018 Plaintiff could “frequently [(up to 5.3 hours in an 8-hour workday)] reach in all

directions with the right upper extremity.” (Pl. Br. 14) (citing R. 19). She argues this is

error because it “is not consistent with the substantial evidence of record,” id. at 15,

which demonstrates Raynaud’s syndrome and right elbow tendinosis causing pain in her

hands and making it difficult to use them. Id. at 14. She argues the records show ulnar

impingement syndrome and lateral epicondylitis, and “Dr. Passer opined that she would

be capable of rarely lifting less than 10 pounds and limited in handling and fingering to

five-percent of an eight-hour workday.” Id. (citing R. 398, 577, 732).



                                              15
            Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 16 of 20




        The Commissioner argues that substantial evidence supports the RFC assessed by

the ALJ. (Comm’r Br. 12-13). He points out the ALJ found Dr. Passer’s opinion not

persuasive for the period before January 1, 2018, but persuasive thereafter. Id. at 13. He

argues this finding is supported by substantial evidence. Id. at 16-17. He argues the

evidence cited by Plaintiff does not reveal any “functional limitations in handling or

fingering” other than Dr. Passer’s unpersuasive opinion. Id. at 17.

        In her Reply Brief, Plaintiff argues that the court “is tasked with determining

whether the ALJ’s factual findings are supported by the substantial evidence of record

and whether the ALJ applied the correct legal standard.” (Reply 3). She argues:

        the ALJ failed to give proper weight to the significant findings, treatments,
        and objective medical evidence supporting [Plaintiff]’s disabling pain and
        fatigue complaints prior to January 1, 2018. In addition, he disregarded the
        opinion of treating physician Dr. Passer as of the onset date, when no other
        medical opinion contradicted report. [sic] This can hardly be said to be
        relying on the substantial evidence of record. Consequently, the ALJ’s
        decision is not supported and must be reversed.

Id. at 4.

        A.       Standard for Assessing RFC

        The Commissioner has promulgated regulations regarding assessment of RFC. 20

C.F.R. §§ 404.1545-1546, 416.945-946. In assessing RFC, the Commissioner is to

consider a claimant’s abilities to meet the demands of work despite her impairment(s).

Id. at §§ 404.1545, 416.945. The assessment is to be based upon all relevant medical and

other evidence in the record and is to include consideration of the limitations caused by

all the claimant’s impairments, including impairments which are not “severe” as defined

in the regulations. Id. at §§ 404.1545(a & e), 416.945(a & e). The assessment is to

                                             16
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 17 of 20




consider physical abilities such as sitting, standing, walking, lifting, carrying, pushing,

pulling, reaching, handling, stooping, and crouching; mental abilities such as

understanding, remembering, and carrying out instructions; responding appropriately to

supervision, co-workers, and work pressures; other abilities such as hearing and seeing;

and the ability to tolerate various work environments. Id. §§ 404.1545(b,c,d),

416.945(b,c,d); see also §§ 404.1522, 416.922 (listing examples of basic work activities

which may be affected by impairments). At the ALJ hearing level, it is the ALJ’s

responsibility to assess RFC. Id. §§ 404.1546(c), 416.946(c).

       RFC is an assessment of the most a claimant can do on a regular and continuing

basis despite her limitations. 20 C.F.R. §§ 404.1545(a), 416.945(a); see also, White, 287

F.3d at 906 n.2. It is an administrative assessment, based on all the evidence, of how a

claimant’s impairments and related symptoms affect her ability to perform work related

activities. Id.; see also SSR 96-5p, West’s Soc. Sec. Reporting Serv., Rulings 126 (Supp.

2012) (“The term ‘residual functional capacity assessment’ describes an adjudicator’s

findings about the ability of an individual to perform work-related activities.”); SSR 96-

8p, West’s Soc. Sec. Reporting Serv., 144 (Supp. 2020) (“RFC is an administrative

assessment of the extent to which an individual’s medically determinable impairment(s)

... may cause physical or mental limitations or restrictions that may affect his or her

capacity to do work-related physical and mental activities.”). The Commissioner has

provided eleven examples of the types of evidence to be considered in making an RFC

assessment, including: medical history, medical signs and laboratory findings, effects of

treatment, reports of daily activities, lay evidence, recorded observations, medical source

                                              17
       Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 18 of 20




statements, effects of symptoms, attempts to work, need for a structured living

environment, and work evaluations. SSR 96-8p, West’s Soc. Sec. Reporting Serv.,

Rulings 147 (Supp. 2020).

       B.     Analysis

       As a preliminary matter, the court notes there is no such thing as “the substantial

evidence of record.” An administrative record might be seen to support “two inconsistent

conclusions from the evidence.” Lax, 489 F.3d at 1084. The court’s duty is to determine

whether the ALJ’s factual findings are supported by substantial evidence in the record

and whether he applied the correct legal standard. Id. As noted at the beginning of this

opinion “substantial evidence” is defined as “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Perales, 402 U.S. at 401; see also,

Wall, 561 F.3d at 1052; Gossett, 862 F.2d at 804. Since a record might reasonably

support “two inconsistent conclusions;” Consolo v. Fed. Maritime Comm=n, 383 U.S.

607, 620 (1966); it might be said that either conclusion is supported by substantial

evidence in the record. Thus, the question for the court is not what “the substantial

evidence” shows, or whether Plaintiff has shown substantial record evidence in support

of her view, but whether the ALJ’s factual findings are supported by substantial evidence

in the record. If so, even though Plaintiff might provide a reasonable contrary conclusion

also supported by substantial record evidence, the court must affirm the ALJ’s decision.

As the Supreme Court has explained, and as also noted early in this opinion, to overturn

an agency’s finding of fact the court “must find that the evidence not only supports [a

contrary] conclusion, but compels it.” Elias-Zacarias, 502 U.S. at 481, n.1 (emphases in

                                            18
        Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 19 of 20




original). Consequently, when Plaintiff argues the RFC assessed is erroneous because it

“is not consistent with the substantial evidence of record” (Pl. Br. 15) or that the court “is

tasked with determining whether the ALJ’s factual findings are supported by the

substantial evidence of record” (Reply 3), she is really suggesting that the preponderance

of the evidence supports her position and the court should reweigh the evidence and

substitute it judgment for that of the Commissioner. However, as the court also noted

early in this opinion, it “may not reweigh the evidence in the record, nor try the issues de

novo, nor substitute [the Court’s] judgment for the [Commissioner’s], even if the

evidence preponderates against the [Commissioner’s] decision.” Bowling, 36 F.3d at 434

(quoting Harrell, 862 F.2d at 475) (emphasis added). The court does not hereby suggest

that the evidence in this case preponderates in Plaintiff’s favor but emphasizes the hurdle

Plaintiff must overcome to prevail.

       Plaintiff has not shown that the evidence—upon which she relies to demonstrate

error in the ALJ’s assessment of an ability before January 1, 2018 to reach frequently—

compels a contrary finding. The ALJ found Plaintiff was diagnosed with Raynaud’s

syndrome after January 1, 2018, and that finding is supported by the record evidence.

The mere presence of impairments such as ulnar impingement syndrome and lateral

epicondylitis does not demonstrate a functional limitation. Hinkle, 132 F.3d at 1352

(citing Yuckert, 482 U.S. at 153). Moreover, as the Commissioner argues the ALJ found

Dr. Passer’s opinion unpersuasive as it relates to the period before January 1, 2018

because it was inconsistent with Plaintiff’s conservative treatment and physical

examinations before January 1, 2018, and did not refer to objective signs or findings

                                             19
       Case 2:20-cv-02221-JWL Document 24 Filed 03/29/21 Page 20 of 20




supporting the limitations before January 1, 2018. (R. 23). As the court noted in its step

two evaluation above, Plaintiff does not argue, much less demonstrate, error in this

evaluation. The court certainly has sympathy for the fact that Plaintiff’s benefits would

undoubtedly have been greater had the Commissioner found her disabled one day earlier,

but he did not, and the record evidence supports his finding.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated March 29, 2021, at Kansas City, Kansas.




                                             s:/ John W. Lungstrum
                                             John W. Lungstrum
                                             United States District Judge




                                            20
